PER CURIAM.
This is an appeal in a habeas corpus case by a prisoner who is imprisoned in the Maryland Penitentiary under the sentence and judgment of a Maryland state court. The application for the writ was properly denied since application for habeas corpus on practically the same grounds was denied by the Maryland courts. Holliday v. Warden, 59 A.2d 777 and Holliday v. Warden, 62 A.2d 573, certiorari being denied in the latter case by the Supreme Court, Holiday v. Warden, 336 U.S. 928, 69 S.Ct. 650, 93 L.Ed. -. Certiorari was also denied by the Supreme Court to the Criminal Court of Baltimore, Holiday v. Swenson, 334 U.S. 822, 68 S.Ct. 1075, 92 L.Ed. 1751. There are no allegations which would justify the issuance of a writ of habeas corpus by the lower federal courts under such circumstances. See 28 U.S.C.A. § 2254; Wade v. Mayo, 334 U.S. 672, 68 S.Ct. 1270, 92 L.Ed. 1647; Goodman v. Swenson, 4 Cir., 173 F.2d 349.
Affirmed.